IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


LENNE LARUE III,                            : No. 47 MM 2016
                                            :
                   Petitioner               :
                                            :
                                            :
            v.                              :
                                            :
                                            :
LAUREL HARRY - PENNSYLVANIA                 :
DEPARTMENT OF CORRECTIONS; AND              :
PENNSYLVANIA BOARD OF                       :
PROBATION AND PAROLE,                       :
                                            :
                   Respondents              :


                                         ORDER



PER CURIAM

      AND NOW, this 20th day of June, 2016, the Application for Leave to File Original

Process is GRANTED, and the Petition for Writ of Habeas Corpus and the Application

for an Evidentiary Hearing are DENIED.